DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/9/2020 has been entered.
 
Objections Withdrawn
The objections to the claims 1 and 27 due the minor informalities have been withdrawn in light of the applicant’s amendments to the claims.

Rejections Withdrawn
The rejections of claims 1 and 27 (as well as the depending claims thereof) under 35 U.S.C. 103 as being unpatentable over Holsbeeck in view of Daenen and Tateyama have been withdrawn in light of the applicant’s amendments to the claims that the cited references do not teach or reasonably suggest the limitations of a method of displaying location information of a bursa from shoulder ultrasound image data that is obtained by 

Claims 14-26 are cancelled.

Conclusion
Claims 1, 4-13 and 27 are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SERKAN AKAR/           Acting Supervisory Patent Examiner of Art Unit 3793